DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,897,928 B2 and claims 1-20 of U.S. Patent No. 10,520,837 B2 both issued to Kunnen et al. Although the claims at issue are not the claims of application 16/722924 are directed to the same invention of the claims of US 9,897,928 B2 and US 10,520,837 B2. In this instance the claims of application 16/722924 are broader than those of US 9,897,928 B2 and US 10,520,837 B2. As such, the claims of application 16/722924 are met by the claims of US 9,897,928 B2 and US 10,520,837 B2.
No further analysis is necessary.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. [US 2009/0279061 A1] in view of Maria Zaal et al. [US 2007/0153244 A1] and further in view of Iwanaga et al. [US 2009/0254226 A1].

Regarding claims 16, 24 and 30, Jacobs et al. discloses a support structure (Fig. 1 item WT) comprising: 
a main body having a first surface (30) on one side of the main body and a second surface on an opposite side of the main body (as shown in Fig. 7); 
a first plurality of burls (32) projecting from the first surface of the main body, each burl of the first plurality of burls having an end surface to support a substrate (W); 

an edge heater (310, 322, 324, 330, 342, 344, 350, 360) separate from the global conditioning unit (as shown in Figs. 8 and 9), the edge heater arranged so as to be located at or near an edge of the substrate when the substrate is supported on the main body and the edge heater is configured to supply heat energy (paragraph [0081]).

Jacobs et al. does not explicitly teach a second plurality of burls projecting from the second surface of the main body, each burl of the second plurality of burls having an end surface to support the main body on a structure.
However, such a configuration was known in the art at the time of the invention, as disclosed by Maria Zaal et al. Specifically, Maria Zaal et al. discloses a substrate table wherein the substrate W is supported via protrusions or "burls" 5 on a substrate holder 2, itself configured to rest via burls 3 on the substrate table WT (Fig. 5, paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a substrate holder configured to rest via burls on the substrate table, as taught by Maria Zaal et al. in the system of Jacobs et al. because such a modification provides a suitable alternative design of a substrate holder for improving the accuracy with which a substrate may be positioned (paragraph [0010] of Maria Zaal et al.).


However, Iwanaga et al. discloses a substrate holder comprising a heat transfer device located at a central portion of the support structure, the heat transfer device configured to at least transfer heat energy to the support structure and/or substrate (as shown in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a substrate holder comprising a heat transfer device located at a central portion of the support structure, as taught by Iwanaga et al. in the system of Jacobs et al. and Maria Zaal et al. because such a modification provides a uniformly heated substrate (paragraph [0009] of Iwanaga et al.)

Regarding claims 17, 25 and 32, Jacobs et al. discloses wherein the edge heater is arranged so as to be horizontally outward from the edge of the substrate when the substrate is supported on the main body (as shown in Figs. 8 and 9).

Regarding claims 18, 26 and 33, Jacobs et al. discloses comprising a plurality of edge heaters, wherein each of the edge heaters is independently controllable (paragraphs [0076]-[0092]).

Regarding claim 19, Jacobs et al. and Iwanaga et al. discloses wherein the heating device is located at a central portion of the main body and the global conditioning unit spans at least a region outside of the central portion (as shown in Figs. 8 and 9 of Jacobs et al. and Fig. 5 of Iwanaga et al.).

Regarding claims 20 and 31, Jacobs et al. discloses wherein the global conditioning unit comprises a channel configured to permit flow therethrough of a heat transfer fluid (paragraph [0076]).

Regarding claims 21, 27 and 34, Jacobs et al. discloses further comprising a plurality of outlets arranged so as to be at or near the edge of the substrate when the substrate is supported on the main body, the outlets configured to drain at least a liquid (as shown in Figs. 7-9).

Regarding claims 22 and 28, Jacobs et al. discloses wherein the main body is arranged to hold a substrate thereon by suction (paragraph [0036]).

Regarding claims 23, 29 and 35, Jacobs et al. discloses a lithographic apparatus (Fig. 1) comprising: the support structure (WT); and a projection system (PL) configured to project radiation onto a substrate (W) supported by the support structure (WT).

Response to Arguments

Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach there being horizontal overlap between at least part of the global conditioning unit and at least part of the heat transfer device, see pages 7-11.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Jacobs et al. is relied upon to disclose a support structure comprising a global conditioning unit (as shown in Figs. 8 and 9 item 200), the global conditioning unit configured to supply heat energy to and/or remove heat energy from, the support structure and/or substrate and at least part of the global conditioning unit overlapping the heat transfer device; (paragraph [0076]); and an edge heater (310, 322, 324, 330, 342, 344, 350, 360) separate from the global conditioning unit (as shown in Figs. 8 and 9), the edge heater arranged so as to be located at or near an edge of the substrate when the substrate is supported on the main body and the edge heater is configured to supply heat energy (paragraph [0081]). Iwanaga et al. is relied upon to disclose uniform heating of the substrate support structure, wherein the holder is divided into a plurality of regions including a central portion, wherein each portion is independently controlled with individualized temperature sensors and heaters such that from the central portion to the edge or peripheral portion is provided with uniform heating (as shown in Fig. 5 and 9, see also paragraphs [0008]-[0032]). Therefore the combination of Jacobs et al. and Iwanaga et al. provides a uniformly heated substrate support structure wherein in a plurality of regions including a central portion, a body portion and an edge portion are each independently controlled with individualized temperature sensors and heaters wherein a heating device configured to supply heat energy to the support structure and/or substrate; a global conditioning unit separate from the heating device, the global conditioning unit configured to 
As such Applicant's arguments are not persuasive and the rejection under 35 USC § 103 is maintained.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882